Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. ALLOWABLE SUBJECT MATTER
Claim 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5-6 are objected to because the cited references do not disclose “wherein the noise is removed by adding a value acquired by multiplying the acquired output value by a sampling coefficient for a predetermined period, and the sampling coefficient is +1 in a period in which the first touch driving signal and the second touch driving signal are high and −1 in a period in which the first touch driving signal and the second touch. Claim 7-13 is objected to because the cited references do not disclose “wherein the touch driving signal is driven with an effective frequency constituted by a driving frequency (f.sub.tx) and a phase inversion frequency (f.sub.mod) for changing a phase of the driving frequency, and a dummy scan of scanning a noise level based on the effective frequency is performed to perform frequency hopping according to a result of the performed dummy scan driving signal are low”.


II. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 02/24/2021, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.


III. CLAIM INTERPRETATION - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“control unit” in claim 14. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “connection unit” (touch detection device includes control unit and is implemented  by being integrated on touch sensing IC corresponding to a touch sensor controller [0047]). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al US 20160299618 in view of Lee et al US 20140320450.

Consider claim 1. Liu discloses a touch sensor panel [0007] touch panel driving method of applying a touch driving signal to a touch sensor panel [0007-0009] applying touch driving signal to plurality of touch driving signal lines according to a display synchronization signal [0008] applying horizontal synchronizing signal to a plurality of scanning lines of the display panel, the touch sensor panel driving method comprising: 
synchronizing the touch driving signal applied to the touch sensor panel with the display synchronization signal [0065-0066] where in a time period scanning lines receiving Hsync do not overlap with  otuch driving signal lines receiving Tx [0063] applying Hsync to scanning lines off the display and applying the touch driving signal [0064] applying touch driving Tx to the plurality of touch driving signal lines of the touch panel, 

Liu does not disclose wherein the touch driving signal includes a first touch driving signal and a second touch driving signal having a 180°-inverted phase to the first touch driving signal.

Lee however discloses wherein the touch driving signal includes a first touch driving signal and a second touch driving signal having a 180°-inverted phase to the first touch driving signal see fig 4 signal in applied in time period T1 and signal applied in T2 are differ by 180°. [0040].
 wherein the touch driving signal includes a first touch driving signal and a second touch driving signal having a 180°-inverted phase to the first touch driving signal. Furthermore, both Liu and Lee use and disclose similar functionality (i.e., reducing noise in touch signal caused by display components) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Lee also provide the benefit of improving signal to noise ratio [0034]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 2. Liu as modified by Lee the touch sensor panel driving method of claim 1, wherein the touch driving signal has a frequency of 1/n times or n times of the frequency of the display synchronization signal Liu [0069] scanning of the displays 60Hz while the touch driving signal Tx may be set as 120Hz.

 touch sensor panel driving method of claim 2, wherein the first touch driving signal and the second touch driving signal are alternately applied at a predetermined period Lee fig 4 in a period T1+T2 the first and seconds are applied.
Motivation to combine is similar to motivation of claim 1. 

2.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al US 20160299618 in view of Lee et al US 20140320450 and further in view of Kida et al. US 20140152616.

Consider claim 4. Liu as modified by Lee the touch sensor panel driving method of claim 3, but do not disclose wherein an Analogue Digital Converter (ADC) output value is obtained at least once in the period in which the first touch driving signal and the second touch driving signal are high and the period in which the first touch driving signal and the second touch driving signal are low, respectively.
Kida however discloses wherein an Analogue Digital Converter (ADC) output value is obtained at least once in the period in which the first touch driving signal and the second touch driving signal are high and the period in which the first touch driving signal and the second touch driving signal are low, respectively [0073] The A/D converter 43 is a circuit that samples each analog signal output from the touch detection signal amplifier 42 at a time synchronized with the touch drive signal Vcomt, and converts it into a digital signal.
Liu as modified by Lee contains a "base" device/method of integrated touch screen display device.  Kida contains a "comparable" device/method of integrated touch screen display device that has been improved in the same way as the claimed invention.  The known "improvement" of Kida could have been applied in the same way to the "base" device/method of Liu as modified by Lee and the results would have been predictable and resulted in discloses wherein an Analogue Digital Converter (ADC) output value is obtained at least once in the period in which the first touch driving signal and the second touch driving signal are high and the period in which the first touch driving signal and the second touch driving signal are low, respectively. Furthermore, both Liu as modified by Lee and Kida use and disclose similar functionality (i.e., reducing noise in touch signal caused by display components) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Kida also provide the benefit reduced power consumption [0174]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Claim 14 is rejected for similar reason to claim 1 however Liu as modified by Lee do not explicitly disclose a control unit controlling 
Kida however discloses a control unit controlling [0058] fig 1 control unit 11 [0059] control unit is a circuit.
Liu as modified by Lee contains a "base" device/method of integrated touch screen display device.  Kida contains a "comparable" device/method of integrated touch screen display device that has been improved in the same way as the claimed invention.  The known "improvement" of Kida could have been applied in the same way to the "base" device/method of Liu as modified by Lee and the results would have been predictable and resulted in discloses a control unit controlling. Furthermore, 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Kida also provide the benefit reduced power consumption [0174]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


IV.CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Azumi et al. US 20140176496 discloses a display touch detection device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 1/20/2020Primary Examiner, Art Unit 2692